BBH TRUST BBH BROAD MARKET FUND class n shares (“BBBMX”) class i shares (“BBBIX”) SUPPLEMENT DATED JANUARY 5, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2011, AS SUPPLEMENTED APRIL 6, 2011, JUNE 1, 2011, JUNE 29, 2011, SEPTEMBER 23, 2011 AND OCTOBER 7, 2011 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”).Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. The Fund’s SAI is hereby revised to remove or amend all references to Alan G. Lowy, as appropriate, who retired as an Independent Trustee effective December 7, 2011 and to remove all references to Albert C. Pegueros, who resigned as an Assistant Treasurer effective November 21, 2011. The first paragraph under the section “Management” on page 9 of the SAI is deleted in its entirety and replaced with the following: Information pertaining to the Trustees and executive officers of the Trust is set forth below.None of the Trustees, except Ms. Livingston and Mr. Gehret, are “interested persons” of the Trust as defined in the 1940 Act (an “Interested Trustee”).Ms. Livingston and Mr. Gehret are Interested Trustees.The mailing address for each Trustee is c/o BBH Trust, 140 Broadway, New York, NY 10005. The Management Information Table under the section “Management” beginning on page 9 of the SAI is hereby revised by adding the following biographical entry on Mr. Gehret after Ms. Livingston’s entry. Name and Birth Date Position(s) Held with the Trust Term of Office# and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen By Trustee^ Other Directorships held by Trustee John A. Gehret+ 140 Broadway New York, NY 10005 Birth Date:April 11, 1959 Trustee Since 2011 Limited Partner of BBH&Co. (2012-present); General Partner of BBH&Co. (1998 to 2011); President and Principal Executive Officer of the Trust (2008-2011). 4 None The Officers portion of the Management Information Table under the section “Management” beginning on page 10 of the SAI is hereby revised by adding the following biographical entry for Ms. Rothman after Mr. Tikonoff’s entry, updating Mr. Nixon’s entry and replacing the information for the President and Principal Executive Officer with the following biographical information for Mr. Klotz: Officers Radford W. Klotz 140 Broadway New York, NY 10005 Birth Date: December 1, President and Principal Executive Officer Since 2011 Joined BBH&Co. in 1977 and has been a Partner of the firm since 1995. N/A N/A Mark B. Nixon 140 Broadway New York, NY 10005 Birth Date: January 14, Assistant Secretary Since 2007 2006-2007 with the Predecessor Trust Vice President of BBH&Co. (since October 2006). N/A N/A Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, Assistant Treasurer Since 2011 Vice President of BBH&Co. (since 2009); Finance and Accounting Consultant at The Siegfried Group (2007-2009). N/A N/A The first two footnotes to the Management Information Table under the section “Management” on page 12 of the SAI are hereby deleted and replaced with the following: # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws).Except for Ms. Livingston and Messrs. Collins, Frazier and Gehret, the Trustees previously served on the Board of Trustees of the Predecessor Trust. + Ms. Livingston and Mr. Gehret are “interested persons” of the Trust as defined in the 1940 Act because of their positions as Partner and Limited Partner of BBH&Co., respectively. The “Board Leadership Structure” under the section “Board of Trustees” on page 12 of the SAI is deleted in its entirety and replaced with the following: Currently, six of the eight Trustees of the Board are Independent Trustees.The Board has appointed Mr. Joseph V. Shields Jr., to serve as Chairman of the Board. There are two primary committees of the Board: the Audit Committee and the Valuation Committee. The Committee chairs each preside at Committee meetings, participate in formulating agendas for those meetings, and coordinate with management to serve as a liaison between the Independent Trustees and management on matters within the scope of the responsibilities of each Committee. The Board has determined that this leadership structure is appropriate given the specific characteristics and circumstances of the Fund. The Board made this determination in consideration of, among other things, legal requirements under applicable law, including the 1940 Act, the fact that the Board is comprised of a majority (75%) of Independent Trustees, the number of funds (and classes) overseen by the Board and the total number of Trustees on the Board. The following sentence is added as the last paragraph of the “Individual Trustee Qualifications” under the section “Board of Trustees” beginning on page 14 of the SAI: The Board has concluded that Mr. Gehret should serve as a Trustee of the Fund because of the business and financial experience he has gained as a partner of BBH&Co, and as the former President and Principal Executive Officer of the Trust. The first sentence of “Trustee Committees” under the section “Board of Trustees” on page 14 of the SAI is deleted in its entirety and replaced with the following: The Trustees (except Ms. Livingston and Messrs. Shields and Gehret) serve on an Audit Committee that selects the independent registered public accounting firm for the Fund and review the Fund’s financial reporting processes, compliance policies, procedures and the Trust’s overall system of internal controls. Effective January 1, 2012, the investment advisory and administrative services fee for the Fund has been amended. Therefore, the first sentence of the 7th paragraph under the section “Investment Advisory and Administrative Services” on page 35 of the SAI is deleted in its entirety and replaced with the following: The fee paid to the Investment Adviser pursuant to the Agreement is calculated daily and paid monthly at an annual rate equal 0.30% for the first $1 billion and 0.25% for amounts over $1 billion of the average daily net assets of the Fund. Effective January 1, 2012, the shareholder servicing fee for the Fund has been amended. Therefore, the last sentence of the paragraph under the section “Shareholder Servicing Agent” on page 38 of the SAI is deleted in its entirety and replaced with the following: For these services, BBH&Co. receives from the Fund an annual fee, computed daily and payable monthly, equal to 0.20% of the Fund’s average daily net assets represented by Class N shares owned during the period. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
